FILED

OCT 2 g 2014
UNITED STATES DISTRICT COURT Clerk, U_S_ District and
FOR THE DISTRICT OF COLUMBIA Bankruptcy Courts
Michelle Mellema, )
)
Plaintiff, )
)
V. ) Civil Action No.  "  
)
Marie O’Rourke, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The Court will grant plaintiff’s application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Sacramento, California. She sues the Crime Victims’ Rights
Ombudsman, which is an ofﬁce within the Department of Justice’s Executive Ofﬁce for United
States Attorneys created to ensure proper implementation of the Crime Victims’ Rights Act
(CVRA), codiﬁed at 18 U.S.C. § 3771. Plaintiff alleges that the Ombudsman “had made a
decision to deny me victims [sic] rights in error without judicial review,” and she seeks $1
million in damages. Compl. at 2.

Under the doctrine of sovereign immunity, the United States is subject to suit only upon

consent, which must be clear and unequivocal. United States v. Mitchell, 445 US. 535, 538

(1980) (citation omitted); see Lane v. Pena, 518 US. 187, 192 (1996) (the United States may be
sued only upon consent “unequivocally expressed in statutory text[.]”). The CVRA provides:

Nothing in this chapter shall be construed to authorize a cause of action for

damages or to create, to enlarge, or to imply any duty or obligation to any

victim or other person for the breach of which the United States or any of its

officers or employees could be held liable in damages. Nothing in this

chapter shall be construed to impair the prosecutorial discretion of the

Attorney General or any ofﬁcer under his direction.
18 U.S.C. § 3771(d)(6). Hence, plaintiffs claim for damages is barred by sovereign immunity.

Plaintiff also “demand[s] that the court reopen and conclude all the cases I have ﬁled in 5

Federal District courts to ascertain if I am a Victim of denial of due process by federal district
court judges.” Compl. at 2. But this court lacks subject matter jurisdiction to review the
decisions of other district courts. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional
provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513
US. 1150 (1995), citing District of Columbia Court of Appeals v. Feldman, 460 US. 462, 482
(1983); Rooker v. Fidelity Trust C0., 263 US. 413, 415, 416 (1923). Furthermore, plaintiff’s
alleged status as a victim of court decisions does not establish her standing to sue under the
CVRA applicable to victims of crime. See 18 U.S.C. § 377l(b)(2)(D) (“For purposes of this
paragraph, the term ‘crime victim’ means the person against whom the State offense is
committed or . . . that person's family member or other lawful representative"). And “the defect

of standing is a defect in subject matter jurisdiction” as well. Haase v. Sessions, 835 F.2d 902,

906 (DC. Cir. 1987). Hence, this case will be dismissed. A separate Order accompanies this

.{ir—\.

United Sta 5 District Judge
Date: Octoberﬁ 2014

Memorandum Opinion.